UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1797



JERRY ADAMS, SR.,

                                               Plaintiff - Appellant,

          versus


CITY OF SUFFOLK, VIRGINIA; STATE OF VIRGINIA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-99-293-2)


Submitted:   October 21, 1999              Decided:   October 26, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Adams, Sr., Appellant Pro Se. Ramona D. Taylor, OFFICE OF
THE CITY ATTORNEY, Suffolk, Virginia; Lee Melchor Turlington,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Adams, Sr., appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Adams v. City of Suffolk, No. CA-99-293-2

(E.D. Va. May 25, 1999).*    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 24, 1999, the district court’s records show that it was entered
on the docket sheet on May 25, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was physically entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2